6 U.S. 407 (____)
2 Cranch 407
TELFAIR et al. EXECUTORS OF RAE & SOMMERVILLE,
v.
STEAD'S EXECUTORS.
Supreme Court of United States.

*418 MARSHALL, Ch. J.
The only doubt which the court had, was, whether by the laws of Georgia, the land could be made liable unless the heir was a party to the suit.
We have received information as to the construction given by the courts of Georgia to the statute of 5 Geo. 2. making lands in the colonies liable for debts, and are satisfied that they are considered as chargeable without making the heir a party.
Decrees affirmed.